Title: From George Washington to Brigadier General Samuel Holden Parsons, 11 July 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          Dr Sir,
          [New Windsor] July 11: 1779
        
        It is probable that the public may have occasion or at least wish to know at some period—the extent of the Enemy’s depredations and cruelties; indeed it is right that the World should know ’em. I therefore request that you will endeavour as far as Opportunity will permit to ascertain, as precisely as you can, what number of Houses they have destroyed in their expedition up the sound, distinguishing the Towns in which they were; and every other outrage that they have committed. I should be glad to receive a printed Copy of General Tryon’s proclamation which he has published. I am &c.
        
          Go: Washington
        
      